Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 10, please delete the phrase, “further preferred to be one from among”.

In claim 11, please replace the first incidence of the article “the” in line 2 of the claim with
-- a --.
The amendment to claim 1 addresses an antecedent basis issue.  As for claim 10, the language removed was superfluous and generally not encouraged in U.S. practice.
Information Disclosure Statement
It is noted that Applicant appears to have furnished for the Examiner’s consideration several foreign patent disclosures and at least one citation from the non-patent literature.  However, the Examiner did not see an accompanying PTO-1449 form so as to acknowledge their review.
Allowable Subject Matter
	The claims are directed to a method of preparing a cross-linked polyorganosiloxane by reacting an amino-functional silicone with a polyphenol in a certain ratio of the two reactants and under specified conditions.  The only disclosures found that disclosed a conceptually similar approach both shared in common inventors/co-authors.  The article “Tannic Acid as a Natural Crosslinker for Catalyst-free Silicone Elastomers from Hydrogen Bonding to Covalent Bonding” authored by Kong et al., and 
	Insofar as the references cited hereinabove is regarded as the most germane available but neither constitutes applicable prior art, claims 1-11 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




January 20, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765